DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/30/2021 has been entered.

Response to Amendment
This office action is in response to Applicant’s amendment filed 7/30/2021
Claims 1-15 are cancelled.
Claims 31-33 are newly added. 
Claims 16-33 are pending. 

Response to Arguments
Applicant’s arguments with respect to claim 16 filed 7/30/2021 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. Specifically, Tartz is not used in the rejection of claim 16, so Applicant’s arguments as to using the AC drive signal of Tartz and changing it back to a DC power supply as in Holenarsipur are moot. The Examiner notes that Tartz is used in the rejection of claim 27. However, the Examiner merely uses Tartz to teach that changing the mass of the magnetic element changes the tapping force felt by the user. 

Claim Interpretation
In view of Applicant’s arguments filed 7/30/2021, the claim limitation “a controller configured…to alternate the supply of the electrical energy from the at least one power supply to the first electrical coil and the second electrical coil” requires “the electrical energy to be alternated between the first and the second electrical coils so that the first and second electrical coils are alternately energized” (see Applicant’s arguments on p. 10). In other words, the when the first coil is provided with energy, the second coil is not provided with energy (Applicant’s arguments on p. 10).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 16-19, 26, 28-30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Galloway et al. (US 2015/0020825) in view of Chiou (US 2005/0287961) and Seban et al. (US 2010/0273469).
Regarding claims 16 and 32, Galloway discloses an electronic smoking article comprising:
a heating element (134; Fig. 1) configured to heat a vaporized an aerosol precursor composition (Paragraph 34); a battery (110); a haptic feedback component (101) adapted to apply forces, vibrations, or motions to a user (Paragraph 41); and a control component (106) in the form of a microcontroller (Paragraph 26), wherein the haptic feedback component is in electrical communication with the microcontroller (Paragraph 42), and the microcontroller instructs the haptic feedback component to generate the haptic feedback (paragraph 42) by delivering electrical current from the microcontroller (Paragraph 44), wherein a manual or automated function generates a step to deliver an instruction from the microcontroller to the haptic feedback component (Paragraph 53). Additionally, Galloway teaches that the haptic feedback component may alert a user when the battery power falls below a defined level (paragraph 55).
However, Galloway is silent as to the haptic feedback device comprising a first electrical coil, a second electrical coil, and a magnet configured for movement within the first and second the second electrical coils; and the controller configured to alternate the supply of the electrical energy from the at least one power supply to the first electrical coil and the second electrical coil to induce a reciprocating movement of the magnet within the first and second electrical coils. 
	Chiou teaches a vibrator (abstract; interpreted as a haptic feedback device) comprising a first magnet winding (11; Fig. 3-5; equivalent to a first electrical coil), a second magnet winding (11’; equivalent to a second electrical coil), and a slider (14) made out of metal (para. 22); and a circuit board (para. 26; equivalent to a controller) configured to provide electricity to the first and second magnet windings alternately and intermittently such that when the first magnet winding is electrified, the second magnet winding is not electrified (para. 26) to induce a reciprocating movement in the slider within the  first and second windings (see Fig. 4-5). 
	The Examiner notes that Chiou teaches the genus of metals, but does not specifically teach the slider being made out of the species of a magnet. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the vibrator of Chiou configured to alternately and intermittently energize two windings to the device of Galloway because (a) Galloway suggests using a haptic feedback component (para. 42) but does not disclose any specific structure of the haptic feedback component; and (b) with the benefits of having a simple structure that is easily made and has a lower cost than conventional vibrators (Chiou; para. 8) and can vibrate more powerfully than other vibrators (Chiou; para. 26). Moreover, it would have been obvious to said skilled artisan to have substituted the slider which is made out of metal as in modified Galloway for a slider made out of a magnet as in Seban because magnetic materials and metals are known equivalents for the same purpose of reciprocating the slider back and forth to create a vibration (see Seban para. 50). 
Regarding claim 17, modified Galloway discloses the first magnet winding (11) and the second magnet winding (11’) separated from each other (see Fig. 3 of Chiou). 
Regarding claim 18, modified Galloway discloses that the first magnet winding (11) and the second magnet winding (11’) are connected to the circuit board to receive electricity (Chiou; paras. 20, 23). Therefore, the first magnet windings require a first and a second electrical connection at opposing ends, and the second magnet windings require a third and fourth electrical connection at opposing ends. Without electrical connections, the first and second magnet windings would not be able to receive electricity from the circuit board. 

    PNG
    media_image1.png
    532
    659
    media_image1.png
    Greyscale

Regarding claim 19, modified Galloway discloses the first magnet winding (11) and the second magnet winding (11’) are connected to the circuit board (Chiou; paras. 20, 23; equivalent to a common electrical connection).
Regarding claim 26, modified Galloway discloses the magnet moves in a direction along the longitudinal housing (Chiou; para. 26; interpreted as movement along a first direction in the first and second coils).
However, modified Galloway does not explicitly teach the magnet having a length of between 1 mm and 5 mm in the first direction. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the size of the magnet to be 1-5 mm because such a modification would have involved a mere change in the. A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 (IV).
Regarding claim 28
Regarding claim 29, modified Galloway discloses that the material may be derived from tobacco, or otherwise incorporate tobacco (paragraph 1). 
Regarding claim 30, modified Galloway discloses the reservoir is filled with a liquid (Paragraph 31) and includes tobacco (paragraph 1). One of ordinary skill in the art would appreciate that tobacco would include nicotine, and therefore the liquid in the reservoir would include nicotine. 

Claims 20-23, 31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Galloway et al. (US 2015/0020825) in view of Chiou (US 2005/0287961) and Seban et al. (US 2010/0273469) as applied to claim 16, 19, and 32 above, and further in view of Holenarsipur et al. (US 2017/0090572).
Regarding claim 20-21, modified Galloway discloses the device as discussed above with respect to claim 16, wherein the first magnet winding (11) and the second magnet winding (11’) are connected to the circuit board to receive electricity (Chiou; paras. 20, 23).
However, modified Galloway is silent as to wherein the haptic feedback device comprises a common electrical winding having a first end and a second end, wherein the first electrical coil comprises a first portion of the common electrical winding, and wherein the second electrical coil comprises a second portion of the common electrical winding extending between the intermediate part and the second end of the common electrical winding; a first electrical connection is at the first end of the common electrical winding, a common electrical connection is at the intermediate part of the common electrical winding, and a third electrical connection is at the second end of the common electrical winding. 
Holenarsipur teaches a haptic feedback (title) comprising wire coils (624; Fig. 6A)  surrounding permanent magnets (628) wherein the wire coils are connected to coil drivers (622) which drive current through the wire coils to form a magnetic field which interacts with the permanent magnet (Para. 36), and a controller (630) for controlling current driven through each of the wire coils by the coil drivers (para 36). Therefore, Holenarsipur teaches a common electrical winding (interpreted as the coil drivers and controller; see annotated Fig. 6A below) having a first and second end (see annotated Fig. 6A), the first and second electrical coils connected to the first and second ends of the common electrical winding (see 

    PNG
    media_image2.png
    490
    585
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added drivers as in Holenarsipur to the circuitry of modified Galloway in order to gain the benefit of controlling the direction and/or amount of current driven through the windings with the coil drivers thereby allowing for each coil to be individually controlled (Holenarsipur; para. 36). 
Regarding claims 22, 31, and 33, modified Galloway discloses the aerosol-generating device as discussed above with respect to claims 19 and 32.
However, modified Galloway does not explicitly teach a DC power supply.
Holenarsipur further teaches a DC power source (631) connected to the controller (630) (see Fig. 6B-6C), the battery having a positive and negative terminal (see Fig. 6B-C); and can supply voltage converted by the coil drivers into the drive voltages for the wire coils (624; Paragraph 38; interpreted as 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the power source of modified Galloway to be a DC power source as in Holenarsipur in order to obtain the predictable of supplying a voltage to the wire coils (Holenarsipur; Paragraph 38). Moreover, it would have been obvious to try the DC power source of Holenarsipur because there are only a finite number of power sources (AC or DC) with a reasonable expectation of success since nothing in Chiou suggests that the current even reverses direction. 
Regarding the claim limitation “wherein the controller is further configured to alternate the supply of electrical energy from the DC power supply between the first electrical coil and the second electrical coil to alternately energize the first and second electrical coils and to induce the reciprocating movement of the magnet within the first and second electrical coils,” modified Galloway discloses the limitation because the first and second magnet windings (11, 11’) are electrified alternately and intermittently by the circuit board (para. 26; analogous to a controller), and the control board is connected to the DC power supply. 
Regarding claim 23, modified Galloway discloses the first and second magnet windings (11, 11’) are electrified alternately and intermittently by the circuit board (para. 26; analogous to a controller), wherein the controller is connected to the positive terminal of the power source (Holenarsipur; Fig. 6B-C). Therefore, the positive and negative terminals of the power source will deliver power to the first and third terminals of the first and second magnet windings. 

Claim 24 are rejected under 35 U.S.C. 103 as being unpatentable over Galloway et al. (US 2015/0020825) in view of Chiou (US 2005/0287961) and Seban et al. (US 2010/0273469) as applied to claim 16 above, and further in view of Porter et al. (US 2014/0226849).
Regarding claim 24, modified Galloway discloses the device as discussed above with respect to claim 24, where the first and second magnet windings (11, 11’) are electrified alternately and intermittently by the circuit board (para. 26; analogous to a controller),

Porter teaches an acoustic transducer (abstract; interpreted as a haptic feedback device) comprising a first pole coil (132), a second pole coil (136), and a permanent magnets (122, 126), wherein the piston is oscillated at lower frequencies, such as 100-250 Hz or perhaps even into sub-audible ranges to produce a sufficiently strong vibration to produce a tactile alert (para. 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have alternately supply the power to the coils of modified Galloway at between 100-250 Hz as suggested by Porter because such a frequency allows the device to produce a tactile alert (Porter; para. 21). Moreover, such a modification is involves would involve optimization within prior art conditions of Porter. See MPEP 2144.05(II)(A).

Claim 25 are rejected under 35 U.S.C. 103 as being unpatentable over Galloway et al. (US 2015/0020825) in view of Chiou (US 2005/0287961) and Seban et al. (US 2010/0273469) as applied to claim 16 above, and further in view of Hisatsugu (US 2016/0259429).
Regarding claim 25, modified Galloway discloses the aerosol-generating device as discussed above with respect to claim 15 comprising the magnet (Seban; para. 47).
However, modified Galloway does not explicitly teach the magnet comprises a material of iron, nickel, neodymium, and an alloy of neodymium, iron, and boron. 
Hisatsugu teaches an input device (abstract) in the same field of endeavor of force devices (Paragraph 2) comprising a coil (41-44) and magnets (61-64) mounted in the coil (see Fig. 6), wherein the magnet is neodymium (Paragraph 48). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the magnet of modified Galloway to be neodymium as in Hisatsugu in order to obtain the predictable result of moving the magnets relative to the coil (Hisatsugu; .

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Galloway et al. (US 2015/0020825) in view of Chiou (US 2005/0287861) and Seban et al. (US 2010/0273469) as applied to claim 16 above, and further in view of Tartz et al. (US 2012/0115445).
Regarding claim 27, modified Galloway discloses the device as discussed above with respect to claim 16, comprising the magnet (Seban; para. 47).
However, modified Galloway does not explicitly teach wherein the magnet has a mass between about 30-70 mg. Specifically, modified Galloway’s magnet has an undisclosed mass.
Tartz teaches a dynamic force feedback device (abstract; equivalent to a haptic feedback device) comprising a magnetic element (22), the magnetic element may specifically incorporate a non-magnetic mass to increase the total mass of the magnetic element such that the direction force is more clearly felt by the user (paragraph 63). 
It would have been obvious to one of ordinary skill in the art to change the mass of the magnet to obtain various amounts tapping force because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 II(B)).
	










Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712